                                                                           Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

EDWARD D. CURRY,

      Plaintiff,

v.                                           CASE NO. 3:16cv483/MCR/EMT

R. JOHNSON,

     Defendant.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated September 28, 2018. ECF No. 85. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                           Page 2 of 2

       2.     Defendant Johnson’s motion for summary judgment, ECF No. 75, is

GRANTED; and

       3.     The clerk of court is directed to enter judgment in favor of Defendant

and against Plaintiff.

       DONE AND ORDERED this 22nd day of January 2019.




                                        s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:16cv483/MCR/EMT
